Title: From Thomas Jefferson to Edward Bancroft, 1 June 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris June 1. 1789.

I have not before acknoleged the receipt of your favor of April 28. because I expected every post to receive Mr. Paradise’s deed. But a letter from Mrs. Paradise by yesterday’s post damps our expectations. I do not doubt but you have urged every spur to hasten Mr. Young. But Mr. Paradise insists on my writing to you on the subject. In fact he is on a gridiron till he can receive these papers and leave this place. We cannot but wonder therefore at the unfeeling  inattention of Mr. Young and we presume that the creditors confide the drawing this deed to him exclusively, or that another would have been employed in a city which, like London, has thousands of Attornies suffering for want of business. It is not the work of an hour to draw it in good and sufficient law-language, nor of more than 12 hours drawn after the manner of the English attornies who use 12 words where one would be a strong and more intelligible. I have not yet received my letters of permission, but expect them every hour. I think it certain that when I am gone no body can keep Mr. Paradise here an hour, be the consequence to him what it will. I will therefore beg of you to use any means in your power (if any remain unused) to have the deed sent by the first post. It will be unsafe to address it to me as I may be gone and no body will open my letters. I have the honor to be with very great esteem & attachment Dr. Sir your most obedt. humble servt.,

Th: Jefferson

